 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe employees; and (4) the Employer's employees had no voice at themerger convention.The Board has duly considered the motion and countermotions 3The IBPM and the UPA at their respective special conventionsheld in Chicago, Illinois, on March 4 and 5,1957, duly called, approvedthe terms of an agreement for merger and an implementation agree-ment theretofore negotiated by the international officers of the IBPMand UPA. These agreements provided for the combination and con-tinuation of IBPM and UPA as the UPP, with the UPP assuming allof the assets and liabilities of the IBPM and UPA and the bargainingrights, privileges, duties, and responsibilities of the existing collective-bargaining agreements and certifications of the IBPM and UPA tobe vested in the UPP. At its first constitutional convention of theUPP held on March 7,1957, the constitution and bylaws of the newlyformed UPP were adopted. The two unions were of comparable sizeand the officers of UPP are composed of the former officers of theIBPM and UPA. It is further noted that the IBPM, and not a local,was certified to represent the employees.It is apparent from the above that the UPP (the consolidatedgroup) was intended to function as a continuation of the IBPM andUPA, its two constituent unions, and the consolidation would there-fore not impair any of their certifications'[The Board amended the certification of representatives by sub-stituting therein United Papermakers and Paperworkers, AFL-CIO,for International Brotherhood of Papermakers, AFL-CIO.]a The following motions and countermotionswerefiledby theparties : On March 18,1957, the UPP filed a motion to amend the certification;on March 25,1957,the Employerby telegram opposed the motion to amendthe certification ; on April 1, 1957,the Employerfiled a motion to deny the amendment to the certification;on April 10, 1957, the UPPfiled a supplemental motion to amend thecertification ; on April 24, 1957,the Employerfiled an answer to the supplemental motion to amendthe certification.4We find no useful purpose would be servedby holdinga bearing as alternatively re-quested by the Employer,and for the reasons stated inUnion Carbideand CarbonCorpo-ration v.N. L. R. B.,244 F.2d 672(C. A. 6), decided May 14,1957,we shall grant theUPP'smotion,and amend the certification accordingly.Technicolor New York CorporationandMotion Picture Labora-toryTechnicians,Local 702, International Alliance of Theatri-cal Stage Employees and Moving Picture Machine Operatorsof the United States and Canada,AFL-CIO,Petitioner.CaseNo. 2-RC-8738. July 10, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Aaron Weissman, hearing118 NLRB No. 68. TECHNICOLOR NEW YORK CORPORATION589officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Jenkins].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks to represent a unit of production andmaintenance employees at the Employer's West 57th Street, NewYork, New York, plant where the Employer is engaged principallyin the processing and printing of amateur color film. It also manu-factures photographic film processing and printing equipment for itsown use and for sale to outside customers.There is no history ofcollective bargaining for any of its employees.Although the Em-ployer proposes a unit confined in scope to employees directly engagedin film processing and printing, we find that a broad unit of theEmployer's production and maintenance employees, including thoseengaged in handling, processing, and servicing film, is clearly appro-priate.2The maintenance men and janitors in the maintenancedepartment are therefore included in the unit.Other categorieswhose requested inclusion was opposed by the Employer are herein-after consideredseriatim.The mail sorters, packagers, frankers, and weighers in,-the shippingdepartment perform functions which are plant clerical, in nature.The billing clerks, although assigned to the accounting department foradministrative purposes, do not work in the accounting office but arelocated with the above-mentioned shipping department employees inone room.There, the billing clerks prepare invoices for use by otherIThe Employer moved to dismiss the petition on the grounds that:(1) The Petitioner'sparent organization,herein called IATSE, had not renewed its compliance with Section9 (f) and(g) at the time of the hearing, and (2)the petition was prematurely.filed.Thelatter basis for the motion is rejected, as there was no impediment to the immediate filingof the petition.In support of the first ground for its motion, the Employer contends thatthe Board lacks authority for its long-established practice of permitting unions to filecertificates of intent to renew compliance and granting them, in its discretion, a graceperiod within which to effect such renewals.We reject this contention.Monsanto Chem-ical Company,115 NLRB 702;Plant City Welding and Tank Company,118 NLRB 280,footnote 9.The Employer's contention as to the adequacy of the Union's compliance withSection 9(f)and(g) involves administrative matters not cognizable in this proceeding.We are presently administratively satisfied that the Union and its parent IATSE are incompliance.SeeStandard Cigar Company,117 NLRB 852. The motion to dismiss istherefore hereby denied.2SeeEastman Kodak Company,115 NLRB 591. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccounting department employees and fill out labels for attachment.to the packaged film.The processing clerks, also assigned to theaccounting department, keep production records for such departmentand perform their work in the plant areas.A maintenance clerkassigned to the maintenance department keeps records of maintenancework performed.The stock receiving clerks in the stockroom locatedtwo floors above the production area receive and store stock for useby all departments of the Employer.We find that all the aforemen-tioned clerks' and shipping department employees are plant clerical.rather than office clerical employees.We shall therefore includethem in the unit consistent with our policy of including plant clericalemployees h production and maintenance units where their unitplacement is in dispute.3There are12 machinists and mechanics in the machine shop of theEmployer's 'equipment manufacturing department.Although this.department is under a separate division of the Employer's operations,itmanufactures, makes replacement parts for, and on occasion repairs,film processing and printing equipment for the Employer's own useas well as' for other users.No union seeks to represent this group ofemployees oii a separate basis. In the circumstances, as machinistsand mechanics of the type involved herein are normally included inproduction and maintenance units, we shall include them in thePetitioner's requested unit.There. is :one category, methods technicians, which the Petitionerwould exclude and the Employer would include. These employees,two in number, are part of the production planning department. Theyspend most of their time in the operation of various processing andprinting equipment for the purpose of exploring methods to improveits efficiency.The rest of their time, they prepare reports of the dataobtained by them and make recommendations to departmental super-visors if changes, in operating procedure are considered desirable.Upon the foregoing, we find that there exists between the methods tech-nicians'and the production and maintenance employees a diversity ofinterests which warrants the exclusion of the former from the unit."We. have found in favor of ..the broad production and maintenanceunit requested by the Petitioner.The Employer states in its brief thatshould we so find, it would prefer a unit comprising all of its employ-ees.We reject such request insofar as it proposes a unit broader inscope than a'production and maintenance unit.However, in view ofthe Employer's initial agreement with the Petitioner to exclude thechauffeur, quality control men, draftsmen, and the product engineer,we construe-the Employer's alternative request as a change of,positionwith respect to these categories.As to the chauffeur, who makes de-3 TVm. R.WhittakerCo., Ltd.,117 NLRB 339.4Textron Incorporated,107 NLRB 355, 356. HAMILTON WATCH COMPANY591liveries of processed'film and prints and is under the supervision of theshipping department head, it is clear that his interests are related tothose of other service employees.We shall therefore include him.As to the quality control men, draftsmen,and product engineer, therecord establishes that eachcategorycomes within our definition oftechnical employees.Therefore,in accordance with our policy of ex-cluding technical employees from production and maintenance unitswhere a party objects to their inclusion,we shall exclude the qualitycontrol men,draftsmen,and the product engineer from the unit.'Consistentwith the foregoing,we find that the following employeesemployed at the Employer's 533West 57thStreet,New York, NewYork, plant comprise a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All, production and maintenance employees engaged in handling,,processing,and servicing film, including leadmen,s plant clerical em-ployees,' janitors,chauffeurs,and other employees in the shipping de-partment,and machinists and mechanics in the machine shop of theequipment manufacturing department,but excluding office clericalemployees;accounting department employees other than the billingand processing clerks, sales department employees,methodstechni-cians and other employees in the production planning department,quality control men, draftsmen,the product engineer, professionalemployees,watchmen,guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]5Hancock Electronics Corp.,116 NLRB 442, 443.9 The parties were in accord that leadmen (lid not possess supervisory authority as de-fined in the Act.7This category includes,among others whose inclusion was not disputed,the mail sort-ers, packagers,frankers,and weighers in the shipping department,the billing clerks andprocessing clerks assigned to the accounting department,the maintenance clerk in themaintenance department,and the stock receiving clerks in the stock receiving department,Hamilton Watch CompanyandHamilton Watch Workers Union,affiliated with the American Watch Workers Union,Petitioner.Case No. 4-RC-3305. July 10, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Katherine W. Neel,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].118 NLRB No. 70.